DETAILED ACTION
This communication is in response to the amendment filed 12/16/21 in which claims 1, 10, and 16 were amended, claims 2, 11, and 17 were canceled, and claims 21-23 were newly presented. Claims 1, 3-10, 12-16, and 18-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
1, 3-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Madsen (US 2014/0074585 A1; published Mar. 13, 2014) in view of Chopra (US 2018/0137560 A1; published May 17, 2018).

Regarding claim 1, Madsen discloses [a] method for collecting and surfacing web content, the method comprising: 
displaying, in a web browser, web content from a webpage; (see FIG. 8)
receiving an indication to add a new section corresponding to the webpage to a content collection pane integrated in the web browser; (see paragraphs 47, 64 (user interacts with offer action toolbar to create a list element in the personalization pane 816))
adding the new section to the content collection pane, wherein the new section comprises the subset of web content extracted from the webpage (see paragraphs 47, 64 (an offer in the content pane 842 is saved to one of the lists in the personalization pane 816)). 
Madsen does not disclose identifying a type associated with the webpage; analyzing HTML of the webpage to determine whether schema included in the HTML indicate one or more elements of the identified webpage type to extract based on extraction rules for the identified webpage type; identifying, via the analysis of the HTML of the webpage, a plurality of elements on the webpage corresponding to the extraction rules for the identified webpage type; extracting a subset of web content from the webpage corresponding to the plurality of elements. However, Chopra teaches detecting a product domain web page and extracting HTML attributes from the web page based on a rule set corresponding to the identified domain. See paragraphs 42-49. It would have been obvious to one of ordinary skill in the art before the 
Claims 10 and 16 are system and CRM claims corresponding to claim 1 and are thus similarly rejected.

Regarding claim 3, Madsen, in view of Chopra, discloses the invention of claim 1 as discussed above. Madsen does not specifically disclose wherein identifying the type associated with the webpage comprises applying a machine learning model that has been trained to identify webpage types to the webpage. However, Chopra teaches training a page classification system for purposes of detecting a product domain web page and extracting HTML attributes from the web page based on a rule set corresponding to the identified domain. See paragraphs 39, 42-49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madsen to automatically identify the shopping web page by training a machine learning model and apply a corresponding rule set to extract particular offers for bookmarking in the personalized pane. Doing so would enable the user to keep track of visited web pages and information on such pages such as to later recall that information. Chopra, paragraph 2.
Claims 12 and 18 are system and CRM claims corresponding to claim 3 and are thus similarly rejected.

Regarding claim 4, Madsen, in view of Chopra, discloses the invention of claim 1 as discussed above. Madsen does not disclose wherein identifying the type associated with the webpage comprises analyzing a uniform resource locator for the webpage. However, Chopra teaches training a page classification system for purposes of detecting a product domain web page from its URL and extracting HTML attributes from the web page based on a rule set corresponding to the identified domain (the type of content that is detected by the page classification system is non-functional descriptive material). See paragraphs 39, 42-49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madsen to automatically identify the shopping web page by training a machine learning model and apply a corresponding rule set to extract particular offers for bookmarking in the personalized pane. Doing so would enable the user to keep track of visited web pages and information on such pages such as to later recall that information. Chopra, paragraph 2.
Claim 13 is a system claim corresponding to claim 4 and is thus similarly rejected.

Regarding claim 5, Madsen, in view of Chopra, discloses the invention of claim 1 as discussed above. Madsen does not disclose wherein identifying the type associated with the webpage comprises: providing a uniform resource locator for the webpage to a web search engine; and applying one or more machine learning models that have been trained to identify webpage types to one or more of: metadata associated with a search result; one or more images associated with a search result, and text associated with a search result. However, 
Claim 14 is a system claim corresponding to claim 5 and is thus similarly rejected.

Regarding claim 6, Madsen, in view of Chopra, discloses the invention of claim 1 as discussed above. Madsen does not disclose wherein the identified type is a product shopping type, and the plurality of elements comprise at least one of: a price element, a type of product element, a product image element, a name of product element, a product description element, and a product rating element. However, Chopra teaches training a page classification system for purposes of detecting a product domain web page and extracting HTML attributes from the web page based on a rule set corresponding to the identified domain. See paragraphs 39, 42-49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madsen to automatically identify the shopping web page by training a machine learning model and apply a corresponding rule set to extract particular offers for bookmarking in the personalized pane. 

Regarding claim 7, Madsen, in view of Chopra, discloses the invention of claim 1 as discussed above. Madsen does not expressly disclose wherein the identified type is a flight booking type, and the plurality of elements comprise at least one of: a departure airport element, an arrival airport element, a layover element, an airline element, a flight duration element, a flight price element, and a date of travel element. However, Chopra teaches training a page classification system for purposes of detecting a product domain web page (e.g., an airline reservation system and its corresponding page elements) and extracting HTML attributes from the web page based on a rule set corresponding to the identified domain (the type of content that is detected by the page classification system is non-functional descriptive material). See paragraphs 39, 42-49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madsen to automatically identify the shopping web page by training a machine learning model and apply a corresponding rule set to extract particular offers for bookmarking in the personalized pane. Doing so would enable the user to keep track of visited web pages and information on such pages such as to later recall that information. Chopra, paragraph 2.

Regarding claim 8, Madsen, in view of Chopra, discloses the invention of claim 1 as discussed above. Madsen does not expressly disclose wherein the identified type is a hotel booking type, and the plurality of elements comprise at least one of: a geographic location element, a hotel name element, a hotel image element, a type of room element, and a date of stay element. However, Chopra teaches training a page classification system for purposes of detecting a product domain web page (e.g., an airline reservation system and its corresponding page elements) and extracting HTML attributes from the web page based on a rule set corresponding to the identified domain (the type of content that is detected by the page classification system is non-functional descriptive material). See paragraphs 39, 42-49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madsen to automatically identify the shopping web page by training a machine learning model and apply a corresponding rule set to extract particular offers for bookmarking in the personalized pane. Doing so would enable the user to keep track of visited web pages and information on such pages such as to later recall that information. Chopra, paragraph 2.

Regarding claim 9, Madsen, in view of Chopra, discloses the invention of claim 1 as discussed above. Madsen does not expressly disclose wherein the identified type is a restaurant type, and the plurality of elements comprise at least one of: a geographic location element, a restaurant name element, a menu image element, a food image element, a type of food element, and a price element. However, Chopra teaches training a page classification system for purposes of detecting a product domain web page (e.g., an airline reservation system and its corresponding page elements) and extracting HTML attributes from the web page based on a rule set corresponding to the identified domain (the type of content that is detected by the page classification system is non-functional descriptive material). See 

Regarding claim 19, Madsen, in view of Chopra, discloses the invention of claim 18 as discussed above. Madsen does not expressly disclose wherein the machine learning model has been trained to identify webpages based on analyzing webpage layout format. However, Chopra teaches training a page classification system for purposes of detecting a product domain web page (e.g., an airline reservation system and its corresponding page elements) and extracting HTML attributes from the web page based on a rule set corresponding to the identified domain (the type of content that is detected by the page classification system is non-functional descriptive material). See paragraphs 39, 42-49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madsen to automatically identify the shopping web page by training a machine learning model and apply a corresponding rule set to extract particular offers for bookmarking in the personalized pane. Doing so would enable the user to keep track of visited web pages and information on such pages such as to later recall that information. Chopra, paragraph 2.

wherein the machine learning model has been trained to identify webpages based on classifying one or more images in embedded in a webpage. However, Chopra teaches training a page classification system for purposes of detecting a product domain web page (e.g., an airline reservation system and its corresponding page elements) and extracting HTML attributes from the web page based on a rule set corresponding to the identified domain (the type of content that is detected by the page classification system is non-functional descriptive material). See paragraphs 39, 42-49. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Madsen to automatically identify the shopping web page by training a machine learning model and apply a corresponding rule set to extract particular offers for bookmarking in the personalized pane. Doing so would enable the user to keep track of visited web pages and information on such pages such as to later recall that information. Chopra, paragraph 2.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SHAHID K KHAN/Examiner, Art Unit 2178